 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   WILLIAM LEE JOHNSON, et al.,                   Case No. 1:19-cv-00105-LJO-SAB
 8                       Plaintiffs,                ORDER RE STIPULATION TO AMEND
                                                    SCHEDULING ORDER
 9            v.
                                                    (ECF No. 55)
10   JOAN JOHNSON, et al.,
11                       Defendants.
12

13            On July 10, 2019, the scheduling order issued in this action. (ECF No. 44.) On December

14   4, 2019, the parties filed a stipulation to amend the scheduling order to continue the date by which

15   Plaintiff is required to seek leave to amend the complaint.

16            The parties contend that an extension of the deadline to file an amended complaint is

17   necessary due to the amount of discovery at issue in this action and inspection and testing of

18   various components of the CNG system that is still in process. The Court finds good cause exists

19   to amend the deadline for amendment of the complaint.

20            Accordingly, IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,

21   the deadline to amend the pleadings is CONTINUED to March 6, 2020. All other aspects of the

22   July 10, 2019 scheduling order shall remain in effect.

23
     IT IS SO ORDERED.
24

25   Dated:        December 5, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
